Citation Nr: 1721217	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  16-51 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from November 1953 to November 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

At the outset, the Veteran must be provided with complete notice under the VCAA of what type of information and evidence is needed to substantiate his claim of service connection for bilateral hearing loss, in accordance with the provisions outlined in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran states that he currently has bilateral hearing loss as a result of exposure to loud noise during his military service.  On an October 2015 hearing loss questionnaire, he reported in-service noise exposure from oversized guns, artillery, and hand grenades.  In his March 2016 Notice of Disagreement, he described his in-service noise exposure as follows: "I was in a very loud environment for 8 hours a day[,] 5 days a week for 14 [months].  I had to put diesel gas in the laundry machines [and] when they ran they were very loud, especially w[ith] 8 machines going [at] a time."

The Veteran's DD Form 214 documents that his Military Occupational Specialty (MOS) was Laundry Bath & Impregnation Specialist, and that his most significant duty assignment was in the Petrol Depot.  The record reflects that his service records are fire-related and unavailable for review.  However, in a February 2016 statement, the Veteran reported: "I had no treatment for the claimed bilateral hearing loss while in the military."

In a June 2016 statement, a private treatment provider noted that the results of the Veteran's audiometry test on that date (in June 2016) had revealed bilateral hearing loss.  The private treatment provider went on to note that, when it was suggested to the Veteran that he be referred to a hearing specialist because he possibly needed hearing aids, he stated: "I had an exam with a specialist about 5 years ago and was told I need hearing aids but it would cost $5,000.00."  The report of this prior audiology examination (from approximately five years prior to June 2016, i.e. at some point during 2011) is not currently of record and must be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must send the Veteran a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him of what type of information and evidence is needed to substantiate his claim of service connection for bilateral hearing loss.

2. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his bilateral hearing loss at any time, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, to specifically include the report of his audiology examination with a specialist in approximately 2011.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for service connection for bilateral hearing loss.  If this claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

